Woodwakd, J.
dissenting. — I am unable to concur in the foregoing opinion upon the point relating to redemption. The opinion adopts with sufficient correctness, the thought that the Code consists of general and special provisions. It then classes the chapter relating to mortgages, with the special provisions, and those relating to actions and executions with the general ones. Whichever course the mortgagee pursues to foreclose upon his mortgage, whether a suit or bill in equity, or the sheriff’s summary proceeding, (now repealed,) it regards him as operating within the special provisions. This is the point at which I begin to differ from the opinion. "When the mortgagee brings suit, goes into court, he comes *126within'tbe general provisions; his action is governed by them; his execution issues under them, and is directed by them; and his sale falls under them, the same as if this was an action and judgment at law, and an execution under this. This indicates the course of my view, without pursuing it to particular suggestions or inquiries. It seems to me there is a redemption in this case, the same as on a sale under any judgment.
In the case of Carroll v. Reddington, 7 Iowa 386, the District Court, by its decree, allowed the'defendant a given time to pay or redeem, and in case of failure, execution was to issue. It was held by this court that it was not within the authority of the District Court to render such a decree, allowing time for redemption before the execution should issue. My assent was given to that opinion upon the ground that there was a year for redemption, given by law, and that this took away the power of the court to render such a decree in equity. Taking the opinion of the majority in this case to be law, I should not probably be able to concur in that decision.
Eor the reason above briefly intimated I am obliged to dissent from the decision in the case at bar.